Citation Nr: 0637789	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  90-00 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for paranoid schizophrenia for the period prior to 
September 4, 2001.

2.  Entitlement to a disability rating in excess of 50 
percent for paranoid schizophrenia for the period beginning 
September 4, 2001.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1978 to 
January 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1989 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  The veteran's claims file has since been 
transferred to the RO in Boston, Massachusetts.

A June 2002 rating decision granted an increased rating of 50 
percent for the veteran's service-connected schizophrenia, 
effective from September 4, 2001.

Although the veteran was not provided supplemental statements 
of the case following a November 1989 statement of the case, 
his representative, in a March 2004 brief, waived initial RO 
consideration of all the evidence obtained and considered 
after November 1989.

In a June 2004 decision, the Board denied the veteran's 
claims, and he appealed the decision to the U.S. Court of 
Appeals For Veterans Claims (Court).  In May 2006, the 
veteran, through his attorney, and the Secretary of Veterans 
Affairs submitted a Joint Motion to Vacate in Part and 
Remand.  In a May 2006 Order, the Court granted the motion, 
vacated the June 2004 Board decision, and remanded the case 
to the Board for further appellate review.


FINDINGS OF FACT

1.  Prior to May 15, 2001, the symptoms of the veteran's 
disability more closely approximate social and occupational 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, with the veteran generally functioning satisfactorily, 
with routine behavior, self-care, and conversation generally 
normal, than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

2.  Prior to May 15, 2001, the symptoms of the veteran's 
disability more closely approximate definite social and 
industrial impairment than considerable social and industrial 
impairment.

3.  Beginning May 15, 2001, the evidence shows that the 
veteran's symptoms limit his ability to function in society, 
and that he has a GAF score of 40.

4.  The record has consistently demonstrated that the veteran 
has been able to maintain employment to some degree, and has 
been able to maintain a family life, and has not demonstrated 
that the veteran's disability has ever been characterized by 
gross impairment in thought processes or communication; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

5.  The record has not demonstrated that the veteran's 
disability has ever been characterized by attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior, or 
inability to obtain or retain employment.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
period prior to May 15, 2001 for paranoid schizophrenia have 
not been met.  38 U.S.C.A. § 1155, 5110(g) (West 1990, 2002); 
38 C.F.R. § 4.1, 4.3, 4.7, 4.132, Diagnostic Code 9203 (1996, 
2006).

2.  The criteria for a rating of 70 percent, but no more, for 
the period beginning May 15, 2001 for paranoid schizophrenia 
have been met.  38 U.S.C.A. § 1155, 5110(g) (West 1990, 
2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.132, Diagnostic Code 9203 
(1996, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, the initial RO adjudication in July 1989 took 
place prior to the VCAA's enactment.  However, VA satisfied 
its duty to notify by means of an October 2003 letter from 
the AOJ to the veteran, which informed him of what evidence 
was required to substantiate his claim and of his and the 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit any relevant evidence and/or 
information in his possession to the AOJ. 

After this VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  To the extent that 
the Board concludes below that the preponderance is against 
the veteran's claims for increased ratings, any questions as 
to the appropriate effective date to be assigned are rendered 
moot.  Therefore, despite the inadequate notice provided to 
the veteran on this element, the Board finds no prejudice to 
the veteran in processing the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, the veteran's testimony at his RO 
hearings, multiple VA psychiatric examinations, and written 
statements from the veteran and his representatives.  There 
is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.

II.  Factual Background

On VA psychiatric examination in July 1989, the veteran 
complained of hearing voices and an inability to concentrate.  
At the time of the examination, he was self-employed as a 
driver.  On examination: his speech was relevant and 
coherent; his mood was neutral with an appropriate affect; 
his appetite and sleep were fair; his memory was fair; his 
concentration was impaired; and he had no suicidal ideation 
or a history of suicidal attempts.  The examination report 
indicated that the veteran: experienced auditory 
hallucinations at times, but no visual hallucinations; 
harbored paranoid ideations, but did not exhibit thought 
broadcasting or thought insertion; and denied feelings of 
hopelessness, helplessness or anhedonia.  There was no 
evidence of obsessions, compulsions, phobias or panic attacks 
found. The diagnosis was chronic paranoid schizophrenia.

During his February 1990 personal hearing, the veteran 
testified that: he felt that he was entitled to an increased 
rating because of increased stress and memory problems 
associated with his electric shock therapy in service; he 
lived at home with his parents, helped around the house and 
bought groceries; he had been working, but had to stop due to 
mechanical problems with his car, and that that was causing 
addional stress; he had friends but avoided many people; he 
had a steady girlfriend, but lately had been disagreeing with 
her often; he was not receiving treatment at the time of the 
hearing or using prescribed medication; and he self-medicated 
by using marijuana.

In a February 1991 statement, the veteran indicated that his 
condition had worsened as he had become more nervous, 
experienced nightmares, heard voices and had a loud 
"tinging" in his ears.

On April 1991 VA psychiatric examination, the veteran 
complained of hearing voices and feeling tense.  He was 
reportedly unemployed and did not receive psychiatric 
treatment.  On examination: his production was coherent but 
often tangential; his mood was somewhat anxious and depressed 
and his affect was appropriate; his sleep was fair; his 
appetite was erratic with no real weight change; he smoked 
marijuana on a daily basis; he admitted to auditory 
hallucinations but denied any other kind of hallucinations, 
thought broadcasting or thought insertion; he continued to 
have paranoid ideations; his memory was fair and his 
concentration was poor; he denied anhedonia or suicidal 
thoughts or attempts.  There was no evidence of obsessions, 
compulsions or panic attacks found.  The diagnoses were 
chronic paranoid schizophrenia and cannabis abuse.  It was 
noted that there had been no basic change in the veteran's 
symptomatology or life circumstances since the July 1989 
examination.

During a May 1991 personal hearing, the veteran reiterated 
his former testimony, adding that he had not been employed in 
the last six years and that he was not receiving treatment 
for his schizophrenia.

VA treatment records, dating from February 1994 to October 
2001, show the veteran intermittently sought treatment for 
his schizophrenia.  The records indicate that he frequently 
cancelled or failed to report for his appointments and he 
consistently refused any medication for his symptoms.

May 1994 VA treatment records indicate that the veteran 
appeared well-groomed and appropriate, his speech was fluent 
and he had full range of affect, his mood was anxious, and he 
was worried about his pregnant wife in Haiti.

In June 1994, he was observed to be alert and calm with a 
blunted affect and mildly anxious mood.  He denied any 
suicidal or homicidal ideation.

In August 1995, the veteran complained of stress and 
headaches.  He continued to use marijuana and did not 
perceive it as a problem.  At the time of the examination he 
worked part-time delivering pizza.  He was married, but his 
wife and children were living in Haiti.  He was neatly 
dressed for the examination and friendly.  His speech was 
fluent and he was oriented in three spheres.  His thought 
process was clear.  His thought content was centered on his 
inability to get his wife and children into the United 
States.  He reported hearing voices that were "friendly" 
and that posed no problems.  His insight and judgment were 
considered good.  The diagnosis was paranoid schizophrenia 
with a global assessment of functioning (GAF) score of 71.

A September 1995 general note reports the veteran's relevant 
history and that he used marijuana on a daily basis as a 
medication for his psychiatric symptoms.  The examiner noted 
that the veteran was alert, calm and not agitated.  He was 
very talkative, with rambling, tangential and circumstantial 
speech.  He reported constant chronic auditory hallucinations 
that he did not heed.  His affect was flat and his mood 
anxious.  He continued to worry about his wife and children 
in Haiti.  He worked part-time delivering pizza.  He admitted 
that he was unable to get work because of his use of 
cannabis.  He denied suicidal or homicidal ideation.

A May 2000 psychology evaluation shows that the veteran was 
married with three children and that he continued to use 
marijuana on a daily basis.  He reported a 3.5 year 
employment history at Home Depot, but was experiencing work-
related problems.  Examination revealed that he was oriented 
in three spheres with no indication of a current psychotic 
process.  He denied any hallucinations, intrusions or 
delusional systems in the last six to twelve months.  He was 
quite calm and reasonable and fully euthymic.  He denied any 
suicidal or homicidal ideation or intent.

In September 2001, the veteran underwent neuropsychological 
evaluation to help address whether he had specific cognitive 
difficulties that would impact on training, education or his 
ability to hold a job.  The examiner observed that the 
veteran was casually and appropriately attired and well-
groomed.  He was alert and oriented to person, place, time 
and situation.  His affect was constricted but appropriate 
and his mood was dysthymic.  There was no evidence of 
suicidal or homicidal ideation, intent or plan.  His thought 
process was logical and goal-directed and there was no 
evidence of a perceptual disturbance.  Both his receptive and 
expressive language was grossly intact.  His speech was 
monotonous.  Overall he was sociable, cooperative and 
motivated.  Intelligence testing identified weakness in 
psychomotor speed that was consistent with the presence of a 
chronic psychiatric condition.  There was mild impairment on 
tests of social judgment and reasoning.  Memory testing 
revealed difficulties in retrieval indicating frontal 
inefficiency that was consistent with a diagnosis of 
schizophrenia.  There did not appear to be any specific 
cognitive deficits that would negatively impact on training 
or the ability to hold employment.

During an October 2001 medication review, the veteran 
reported chronic problems with auditory hallucinations and 
headaches.  He rejected the physician's recommended 
medication.  The examiner questioned the diagnosis of 
schizophrenia, as negative symptoms were essentially absent.  
He opined that the veteran had an atypical psychosis that 
might be related to the brain electrical normality.  However, 
the veteran refused anticonvulsant medications.  The 
physician prescribed Venlafaxine.

In May 2002, the veteran underwent VA psychiatric 
examination. The examiner reviewed his previous medical 
records and interviewed the veteran before preparing the 
report.  The veteran was then taking Venlafaxine on a daily 
basis. He was married with four children.

Mental status examination revealed that the veteran was 
casually dressed and properly groomed.  He appeared anxious 
and tense.  The examiner observed that his thought processes 
were within a normal range with a tendency to have some 
fragmentation in his thinking along with some scattering and 
at times he had difficulty even comprehending basic 
questions.  He reported hearing voices that threatened that 
someone would hurt him and that the CIA was planning to kill 
him.  These paranoid delusions had become almost constant.  
He also reported auditory hallucinations and fixed delusions.  
He reported some feeling of depression, loneliness, 
hopelessness and despair, as well as intermittent general 
anxiety.  He denied any suicidal ruminations or homicidal 
thoughts.  There was no history of obsessive ruminations or 
compulsive rituals.  He demonstrated marginal insight into 
his symptoms; however, his judgment was considered fair as he 
continued to seek psychiatric care.  His fund of knowledge 
was limited.  The diagnoses included paranoid schizophrenia 
and chronic marijuana addiction with a GAF score described as 
40 percent for the last year.  The examiner observed that the 
veteran had a patchy work history and opined that he was 
quite limited in his ability to function in society.  Even 
though he was deemed capable of managing his funds, the 
examiner suggested he and his wife jointly manage his funds.  
His overall prognosis was fair as long as he remained in 
treatment.  The examiner observed that he was currently 
employed.



III.  Analysis

The veteran asserts that he is entitled to an evaluation for 
his paranoid schizophrenia in excess of 30 percent for the 
period prior to September 4, 2001, and an evaluation in 
excess of 50 percent for the period beginning September 4, 
2001.  

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Paranoid schizophrenia is evaluated under Diagnostic Code 
9203.

During the course of this appeal, VA revised the criteria for 
evaluating mental disorders, effective November 7, 1996.  See 
61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 4).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  The Board must apply both 
the former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
consider the claim pursuant to the former and revised 
regulations during the course of this appeal.  See VAOPGCPREC 
3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

Under the regulations applicable prior to November 7, 1996, a 
30 percent evaluation was warranted for symptomatology that 
resulted in definite social and industrial impairment.  A 50 
percent evaluation was warranted for symptomatology that 
resulted in considerable social and industrial impairment.  A 
70 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was warranted (1) when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; (2) where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9203 (1996).

Under the amended regulations, in effect beginning November 
7, 1996, a 30 percent evaluation is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9203.

For the reasons set forth below, the Board finds that a 
rating in excess of 30 percent is not warranted for the 
period prior to May 15, 2001, and that a rating of 70 percent 
is warranted for the period beginning May 15, 2001.



A.  Disability rating prior to May 15, 2001.

The Board finds that under the rating criteria for Diagnostic 
Code 9203 prior to November 7, 1996, the veteran's disability 
does not more nearly approximate the criteria for a 50 
percent rating than the criteria for a 30 percent rating 
prior to May 15, 2001.

The Board notes that VA examination reports and treatment 
records prior to May 15, 2001 have consistently shown the 
veteran complained of intermittent non-threatening auditory 
hallucinations, anxiety, and inability to concentrate.  The 
Board also notes that the veteran was consistently evaluated 
as suffering from paranoid delusions.  However, while such 
symptomatology is productive of definite social and 
industrial impairment, it was not productive of considerable 
social and industrial impairment for the period in question.  
The record reflects that despite the veteran's claimed 
hallucinations, and noted anxiety, inability to concentrate, 
and paranoid delusions, that the veteran had had at a number 
of jobs, including employment for 3.5 years at Home Depot.  
The record also reflects that, while the veteran claimed that 
his condition affected his relationships with people, during 
the course of the appeal the veteran had claimed maintaining 
a relationship with a steady girlfriend, and subsequently 
with his wife and children.  The record lacks adequate 
evidence that any impairment to the veteran, either socially 
or industrially, caused by the his paranoid schizophrenia was 
considerable during the period prior to May 15, 2001.

The Board also finds that under the rating criteria for 
Diagnostic Code 9203 beginning November 7, 1996, the 
veteran's disability does not more nearly approximate the 
criteria for a 50 percent rating than the criteria for a 30 
percent rating for the period in question.

The Board notes that repeatedly on examination, the veteran 
was found to have poor concentration and fair memory.  
However, such characterization of memory as "fair" more 
closely reflects mild memory loss (such as forgetting names, 
directions, recent events) than impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks).  Also, although the 
veteran was found to have poor concentration, there is no 
indication in the medical evidence, prior to May 15, 2001, 
that the veteran had difficulty in understanding complex 
commands, impaired judgment, or impaired abstract thinking.  
Nor is there indication that the veteran suffered panic 
attacks or disturbances of motivation and mood.  

The Board also notes that the medical evidence with respect 
to the veteran's affect and speech are mixed.  On examination 
in June 1994, the veteran was noted to have a blunted affect, 
and in September 1995, he was noted to have flat affect and 
rambling, tangential and circumstantial speech.  The record 
reflects, however, the veteran's speech was noted to be 
relevant and coherent on July 1989 examination, coherent but 
often tangential on April 1991 examination, fluent on May 
1994 and August 1995 examinations, and euthymic on May 2000 
examination.  The record also reflects that the veteran's 
affect was noted to be appropriate on June 1989, April 1991, 
and May 1994 examinations.

However, there is little indication in the record that the 
speech or affect characterizing the veteran's paranoid 
schizophrenia caused any reduced reliability and productivity 
that contributed to the veteran's social or occupational 
impairment.

Also, the medical evidence prior to September 4, 2001 does 
not indicate that the veteran's disability caused difficulty 
in establishing and maintaining effective work and social 
relationships.  The Board notes as well that during the 
course of the appeal the veteran has indicated that he has 
maintained a good relationship with his wife and children 
living in Haiti.

The Board thus determines that, for the period prior to May 
15, 2001, the symptoms of the veteran's disability more 
closely approximate social and occupational impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, with the 
veteran generally functioning satisfactorily, with routine 
behavior, self-care, and conversation generally normal.  The 
medical evidence demonstrates that the veteran's disability 
has consistently been characterized by symptoms of depressed 
mood, anxiety, suspiciousness, with some sleep impairment.  
Accordingly, the veteran's disability more closely 
approximates the criteria for a 30 percent rating than the 
criteria for a 50 percent rating under Diagnostic Code 9203, 
as amended beginning November 7, 1996.

The Board notes that in his May 1991 RO hearing the veteran 
complained that he had been out of the workforce for about 
six years, and that May 2001 VA treatment records indicate 
that the veteran reported that he had been fired from Home 
Depot after 3.5 years of employment.  However, the record 
reflects that the veteran had on July 1989 VA examination 
claimed that he was self-employed as a driver, and in his 
February 1990 RO hearing claimed that he had been until 
recently employed as a driver, but that he had had to stop 
because of mechanical problems with his car.  Furthermore, 
there is no indication in the record that the veteran's 
claimed termination from Home Depot was related to his 
disability.  Rather, the veteran claimed that his termination 
was the result of negative reports made against him by his 
supervisors, which he attributed to discrimination.  Also, 
the record reflects that during the period in question the 
veteran repeatedly admitted to daily usage of marijuana, was 
diagnosed with cannabis abuse, and on examination in 
September 1995 admitted that he was unable to get work 
because he tested positive for cannabis and therefore failed 
drug screens.

In light of the above, the Board determines that a rating in 
excess of 30 percent for the period prior to May 15, 2001 for 
paranoid schizophrenia is not warranted.

B.  Disability rating beginning May 15, 2001.

The Board finds that the veteran is entitled to a rating of 
70 percent beginning May 15, 2001.

On VA psychiatric examination on May 15, 2002, the examiner 
opined that the veteran was "quite limited in his ability to 
function in this society".  According to the examiner, the 
veteran's present GAF score was 40 percent and had been 40 
percent the last year.  A GAF score of 40 indicates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant), or major 
impairment in several areas, such as work and family 
relations, judgments, thinking, or mood ( e.g., depressed man 
avoids friends, neglects family, and is unable to work).  See 
DSM-IV at 44-47.

In light of the May 2002 examination report, including the 
veteran's GAF score of 40, and affording the veteran the 
benefit of the doubt, the Board find's that the veteran's 
disability warrants a rating of 70 percent.  In light of the 
May 2002 VA examiner's opinion that a GAF score of 40 had 
been present for a year, the Board finds that a rating of 70 
percent is warranted for the period beginning May 15, 2001.

The Board notes that throughout the course of the appeal, the 
veteran has made complaints of persistent delusions and 
hallucinations, which are symptoms that indicate a disability 
rating of 100 percent.  However, the record has not 
demonstrated that the veteran has ever suffered any gross 
impairment in thought processes or communication; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Nor has the 
record demonstrated that attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or 
inability to obtain or retain employment.  Even taking into 
account the veteran's claims of delusions and hallucinations, 
the record does not reflect that any such symptoms have 
resulted in total social or occupational impairment.

Instead, the record has consistently demonstrated that the 
veteran has been able to maintain employment to some degree, 
and has been able to maintain a family life, becoming married 
and having four children, despite his symptoms.  On May 2002 
VA examination, it was noted that the veteran's overall 
prognosis remained fair as long as he remained in treatment, 
and that the veteran had been holding his present job.  
Accordingly, the Board finds that a rating in excess of 70 
percent is not warranted in this case.

Although the veteran may believe that his current ratings do 
not adequately reflect his degree of disability, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

1.  Entitlement to a rating in excess of 30 percent for the 
period prior to May 15, 2001, is denied.

2.  Entitlement to a rating of 70 percent, but no more, is 
granted for the period beginning May 15, 2001, subject to the 
law and regulations governing the award of monetary benefits.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


